       Case 1:20-cv-03786-ER Document 4 Filed 05/18/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JOY MALCOM,
                             Plaintiﬀ,
                                                                ORDER
               – against –
                                                            20 Civ. 3786 (ER)
AZCONA & SONS TRANSPORT LLC
and PEDRO DELOSSANTOS-VENTU,
                             Defendants.


RAMOS, D.J.:

       Pis Court has an independent obligation to assure itself of its subject matter

jurisdiction. See Bayerische Landesbank, New York Branch v. Aladdin Capital Mgt. LLC,

692 F.3d 42, 48 (2d Cir. 2012). In a case brought under a federal court’s diversity

jurisdiction, all parties must be completely diverse. 28 U.S.C. § 1332. Limited liability

companies (“LLCs”) take the citizenship of their members. See Aladdin, 692 F.3d at 49.

“Pe citizenship of the members of an LLC is traced all the way through — that is, when

a member of an LLC is itself an LLC, the citizenship of the members of that LLC are

relevant for diversity purposes, and so on.” Jakks P., Inc. v. Accasvek, LLC, 270 F. Supp.

3d 191, 195 (D.D.C. 2017) (citing Aladdin, 692 F.3d at 49 (2d Cir. 2012)), aﬀ’d 727 F.

App’x 704 (D.C. Cir. 2018).

       Pe defendants’ petition for removal, Doc. 1, invokes this Court’s diversity

jurisdiction but does not allege the citizenship of the members of Azcona & Sons

Transport LLC. Accordingly, the defendants are ordered to show cause why this
         Case 1:20-cv-03786-ER Document 4 Filed 05/18/20 Page 2 of 2




Complaint should not be remanded sua sponte for lack of subject matter jurisdiction by

June 1, 2020.


It is SO ORDERED.


Dated:    May 18, 2020
          New York, New York

                                                       EDGARDO RAMOS, U.S.D.J.




                                           2
